Citation Nr: 0010691	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1978.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for PTSD.  The veteran submitted a notice of disagreement 
with that rating decision in February 1999.  In March 1999, 
he was provided with a statement of the case and his 
substantive appeal was also received.


REMAND

The Board notes that in VA Form 9, Appeal to the Board of 
Veterans' Appeals (generally used for filing a substantive 
appeal), submitted in March 1999, the veteran indicated that 
he wanted a Board hearing to be conducted at Washington, D.C.  
However, subsequently, the veteran indicated by a telephone 
call to the RO that he desired a hearing before a traveling 
Member of the Board at the RO.  Accordingly, the RO should 
now schedule the appellant for his requested hearing before a 
traveling Member of the Board.

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

The RO should schedule a hearing for the 
appellant before a Traveling Member of 
the Board.

Upon completion of the requested development, the case should 
be returned to the Board in accordance with current appellate 
procedures.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


